Citation Nr: 0113746	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-14 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left shoulder, (minor extremity), 
with weakness of muscles, currently rated as 30 percent 
disabling.  

2.  Evaluation of posttraumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.

3.  Entitlement to service-connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from June 1967 to December 1968.  
He received a Combat Infantryman's Badge and a Purple Heart 
with two O/S Bars.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in which the 30 percent evaluation for 
residuals of a shell fragment wound to the left shoulder, 
(minor extremity), with weakness of muscles, was continued.  
Service connection for PTSD and hearing loss were denied.  
The RO granted service-connection for PTSD in a February 2000 
rating decision.  A 10 percent evaluation was assigned.  

The issues of entitlement to service connection for hearing 
loss will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound to the 
left shoulder, (minor extremity), with weakness of muscles is 
manifested by adhesion of a scar to the scapula; adaptive 
contraction of an opposing group of muscles; and atrophy of 
the trapezius muscle.  

2.  The veteran's PTSD is manifested by mild to moderate 
anxiety, sleep disturbance and difficulty concentrating, 
depression, dysthymia, intrusive thoughts, nightmares, 
impaired insight, slowed speech and motor movements, severe 
startle reflex and increased startle response, anhedonia, 
self-blame and decreased energy and interests.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for a shell fragment wound to the left shoulder, 
(minor extremity), with weakness of muscles have not been 
met.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.56, 
4.59, 4.73, Diagnostic Code 5301 (2000).  

2.  The criteria for a 30 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Codes 9411, 9440 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The RO also requested and obtained the service medical 
records.  

The veteran was provided VA examinations in 1999 and 2000, 
after which the examiners reviewed the claims file and 
provided opinions regarding the veteran's disabilities.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Residuals of a Shell Fragment Wound to the Left Shoulder, 
(Minor Extremity)  

Muscle Group I consist of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae, and serratus 
magnus.  The function of Muscle Group I is upward rotation of 
the scapula, and elevation of the arm above shoulder level.  
A severe disability of the non-dominant side warrants a 30 
percent evaluation.  A severe disability of the dominant side 
warrants a 40 percent evaluation.  38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2000).  

The type of injury associated with a severe disability of 
muscles is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history of a severe muscle disability 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries; and if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability include the following: 
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  38 C.F.R. § 4.56 (2000).  

If present, the following are also signs of severe muscle 
disability: [1] x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; [2] adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; [3] diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; [4] visible or 
measurable atrophy; [5] adaptive contraction of an opposing 
group of muscles; [6] atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and [7] induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.  

The VA examined the veteran in November 1999.  External 
rotation of the left shoulder was 60 degrees, internal of 70 
degrees was possible, but in external rotation there was a 
pain, especially when against resistance in the extreme 20 
degrees.  Forward flexion was 170 degrees; abduction and 
external rotation was possible to the range of 120 degrees, 
but that also with active assistance range of motion.  The 
veteran did not have any glenohumeral shoulder joint movement 
beyond 85 degrees.  Any movements beyond this he altered the 
glenohumeral rhythm, and then the scapula also moved, even 
then he could only reach to the range of 120 degrees.  There 
was pain diffusely around the shoulder in the 
acromioclavicular area, just mid and in the subacromial area 
and also in the anterior shoulder area over the long head of 
the biceps tendon site.  The function of the deltoid 
otherwise and the triceps and biceps were present.  Rotator 
cuff was clinically functionally intact.  The scapula 
function was also intact, without winging of the scapula.  
However, there was evidence of marked weakness of the left-
trapezius.  

The scar ran from the lower part of the neck like a s-shaped 
curve to the anterior of the shoulder.  It was nine inches 
long and mildly stretched the skin.  There were no keloids 
and very minimal hypertrophy.  No ulcerations or other 
complications were noted.  The veteran said that this was the 
area where the gunshot shrapnel wound injury entered.  It 
came out probably in the deltoid area where the scar was 3 
and 1/4 inches long with the suture mark areas.  The scar was 
very well healed with minimal hyperesthesia and minimal 
hypopigmentation.  It was not adherent to underlying 
structures.  The scar over the left trapezius appeared to be 
with the associated soft tissue atrophy underlying muscle and 
also mildly adherent.  When the shoulder was trying to be 
moved there seemed to be traction present in the middle of 
the scar area, which was in the supraclavicular area.  No 
masses were palpable and there was no localized tenderness in 
the supraclavicular areas.  

On inspection the veteran's left shoulder was below the level 
of the right shoulder probably because of his atrophy of the 
musculature, especially the trapezius.  The reflexes were 
still present in the left upper extremity.  There was no 
ataxia but good coordination of the thumb and fingers.  No 
swelling was noted.  Measurement of the arms five inches 
above the lateral condyle was three inches by four inches.  
The main function was more involving the veteran's Group I 
musculature, which included trapezius, levator scapulae and 
magnus.  Mainly the veteran's trapezius seemed to be more 
involved in this case.  The veteran's left upper extremity 
sensory motor findings in the C5-T1 distribution were still 
intact.  The diagnosis was left trapezius gunshot wound 
injury with marked atrophy and restricted range of motion.  
Functional impairment from this Group I musculature, 
especially trapezius, was moderately severe.  

At the August 2000 RO hearing the veteran reported a loss of 
strength and a loss of muscle up in his neck.  He stated that 
he only had 50 percent grip in his left hand and that he 
could not do any work overhead.  The veteran indicated that 
severe pain came and went and that over usage brought on 
severe pain.  He asserted that he could no longer restore old 
cars due to his left should injury.  The veteran maintained 
that the sight of the scar bothered him, made him mad and 
caused traumatic memories.  His wife indicated that he seemed 
a little frustrated because he could not do some of the 
things around the house due to of his shoulder.  

The veteran's service-connected residuals of a shell fragment 
wound to the left shoulder, (minor extremity), with weakness 
of muscles, is currently rated as 30 percent disabling.  His 
left extremity is considered his minor extremity thus, the 
veteran is receiving the maximum rating allowable under the 
regular schedular standards, and a rating in excess of 30 
percent is not warranted.  The evidence reveals, in pertinent 
part, moderate limitation of motion and atrophy of the 
musculature, especially the trapezius.  He did not have any 
glenohumeral shoulder joint movement beyond 85 degrees and 
any movements beyond this he altered the glenohumeral rhythm, 
and then the scapula also moved, even then he could only 
reach to the range of 120 degrees.  There was evidence of 
marked weakness of the left trapezius.  The scar over the 
left trapezius appeared to be with the associated soft tissue 
atrophy underlying muscle and also mildly adherent.  When the 
shoulder was trying to be moved there seemed to be traction 
present in the middle of the scar area, which was in the 
supraclavicular area.  This is consistent with a 30 percent 
evaluation for severe impairment of the non-dominant side.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the Board must consider scars separately.  Thus, the 
Board will also analyze whether a compensable evaluation is 
warranted for the shell fragment scar under Diagnostic Codes 
7803, 7804, and 7805.

Diagnostic Codes 7803 and 7804 provide that a scar can be 
rated at 10 percent if it is "poorly nourished, with repeated 
ulceration," or "tender and painful on objective 
demonstration," respectively.  Diagnostic Code 7805 provides 
that a scar may be rated based on "limitation of function" of 
the part of the body that is affected.  38 C.F.R. § 4.71a 
(2000).  The VA examination report describes a 9 inch scar 
which mildly stretched the skin and which ran from the lower 
part of the neck like a s-shaped curve to the anterior of the 
left shoulder.  The scar was very well healed with minimal 
hyperesthesia and minimal hypopigmentation.  No masses were 
palpable and there was no localized tenderness in the 
supraclavicular areas.  Therefore, a separate 10 percent 
rating based on the tender and painful scar of the left 
shoulder is not warranted.  38 C.F.R. § 4.71a (2000).

In evaluating this disability, the Board has considered all 
applicable regulations, and has considered all the disabling 
manifestations, including the effects of pain as required by 
38 C.F.R. §§ 4.40 and 4.45, and by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The diagnostic codes for muscle 
disabilities and for scars include pain as a rating 
criterion, as discussed above.  The veteran's pain has been 
considered under these sections of the rating schedule.  
Furthermore, there is no evidence of record showing that 
there is additional loss of function beyond that contemplated 
by the assigned disability ratings.  

PTSD  

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), The United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The rating formula used for PTSD, pursuant to 38 C.F.R. Part 
4, Diagnostic Code 9400 (2000), is:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) merits a 30 
percent evaluation.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships calls for a 50 percent evaluation.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships necessitates a 70 percent evaluation.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. 4.126 (2000).  

VA outpatient treatment records, dated October 1999 to 
November 1999, show that the veteran was seen for PTSD.  In 
October 1999 the diagnosis was PTSD.  The veteran had a 
suicide attempt post coronary artery bypass graft.  He blamed 
it on a flashback.  The veteran had a history of PTSD and 
nightmares.  His affect was bland and he denied psychosis.  
He denied alcohol and substance abuse.  The veteran denied 
suicidal ideation.  His symptoms included mild anxiety, re-
experiencing traumatic events about Vietnam and depression.  

In November 1999 his thoughts were repressed, and he had 
intense survivor guilt.  The veteran felt badly for having to 
be discharged from the Army because he had a physically 
restrictive profile.  He hated to be alone.  The veteran 
began to recollect the day he was shot and then saw the 
things that were around him on that day.  He appeared numb in 
general and was very guarded when discussing Vietnam.  The 
veteran did not discuss his experiences with his wife and had 
been more dysfunctional since being off of work.  In addition 
to attempted suicide, he was now afraid to go back to work.  
The veteran felt vulnerable and hypervigilent.  He dreamt 
that he was back in basic training and would be sent to 
Vietnam any minute.  The veteran could not be awakened 
quickly due to severe startle reflex.  The impression was 
chronic severe PTSD with dissociative states, psychological 
numbing and anxiety.  His Global Assessment of Functioning 
(GAF) was 40.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).

VA outpatient treatment records, dated December 1999 to 
January 2000, show that the veteran was seen for PTSD.  In 
December 1999 the mental status examination provided that he 
was oriented to time, place and person.  His appearance was 
clean and his demeanor was calm and distant.  He was 
cooperative in the interview and testing.  The veteran 
responded to questions in a relevant and coherent manner in 
the interview.  His speech was fluent and well articulated 
but slowed and his motor was within normal limits.  He 
appeared depressed, or at least subdued and dysphoric; 
showing little emotion or range of expression.  His mood was 
dysthymic and his affect was depressed, he seemed distant but 
not unfriendly.  The veteran's judgment was intact but his 
insight was impaired.  His thought process was goal oriented 
and his intelligence was average.  The veteran's thought 
content was normal and there was no risk of suicidal or 
homicidal ideation.  There was evidence of a suicide attempt 
in October 1999.  The veteran shot himself in the chest.  He 
had no plan and did not remember the act.  He had increased 
startle response.  The veteran did not use any substances.  
The diagnosis was PTSD with recent suicide attempt while in a 
flashback.  

The veteran reported that he had had PTSD symptoms since his 
return form Vietnam, but he had been able to cope with them.  
Recently, however, symptoms had been worse.  He reported 
nightmares, startle reflex, intrusive thoughts, increasing 
social withdrawal, sleep disturbance and decreased appetite.  
He denied ever having thoughts of suicide and said that he 
did not remember shooting himself.  The veteran remembered 
taking the gun to kill an armadillo and his next memory was 
waking in the hospital.  

The December 1999 psychological testing conclusions suggested 
moderate anxiety and depression, which appeared to be related 
to concerns about physical health and fears of dying.  This 
may also represent an exacerbation of PTSD symptoms related 
to combat experiences.  Other symptoms include anhedonia, 
self-blame and decreased energy and interests, and the 
veteran reported sleep disturbance, worry, and generalized 
anxiety.  He also felt socially isolated and alienated.  His 
thinking may have been unusual and irrational at times, but 
the veteran did not appear to be psychotic.  There was no 
significant personality disturbance, other than those 
directly related to an acute and chronic emotional disorder, 
appear to be present.  

The causes of the putative suicide attempt were not clear and 
it was also unclear from the report of the veteran which PTSD 
symptoms precipitated the shooting, as was suggested by 
information in the record.  The veteran seemed to be a 
somewhat taciturn and withdrawn individual, and insight, or 
candor, seemed limited.  In testing, there was no attempt to 
exaggerate problems, and he may have tended to minimize 
symptoms.  Nevertheless, there appeared to be a serious 
emotional disorder.  The veteran reported that all guns had 
been removed from the house, and he also asserted that he had 
never had a fascination or love for guns but only used them 
to kill varmints for hunting.  

In January 2000 the veteran was still having dreams.  His 
symptoms were not in remission and he was still depressed.  

The VA examined the veteran in January 2000.  He was neat and 
clean in appearance and his eye contact was good.  The 
veteran spoke clearly, at a normal rate, and in a goal-
directed manner, but in a soft, low voice.  He was relevant, 
coherent and oriented to time, place, person and object.  
Recent and remote memories were good except for his recent 
self-inflicted gunshot injury.  The veteran showed difficulty 
concentrating.  He did not express delusional ideas and did 
not experience hallucinations.  Although congenial in 
general, his mood was dysphoric and his affective expression 
was controlled.  However, this control failed at times, when 
pressed for details about his Vietnam experiences he 
sometimes became irritable and sometimes tearful as he 
reluctantly provided them.  His appetite and sex drive was 
improving since his heart surgery and his energy level was 
fair.  He slept more restfully on medication.  Homicidal 
ideation, suicide ideation, intention or plan was denied.  
The veteran did not view his recent self-inflicted gunshot 
injury as a suicidal attempt and remained puzzled since he 
had no memory for it.  The diagnosis was chronic PTSD and his 
GAF was 65.  

VA outpatient treatment records, dated March 2000 to May 
2000, show that the veteran was seen for PTSD.  In March 2000 
his demeanor was clam, distant and guarded and his appearance 
was clean.  The veteran's speech was slowed and motor was 
within normal limits.  His mood was dysthymic and his affect 
was anxious and depressed.  He was oriented to time, place 
and person.  The veteran's judgment was intact and his 
insight was impaired by limited knowledge of PTSD methods of 
coping.  His thought process was goal oriented and 
intelligence was average.  There was no bizarre or psychotic 
ideation.  The veteran had major problems with anger and 
hyperarousal, but tended to stuff it or walk away.  He did 
not know any other way to deal with his anger.  There were no 
suicidal or homicidal ideations.  The veteran had increased 
startle response.  The diagnosis was PTSD, chronic since 
Vietnam combat service, with major exacerbation after self-
inflicted accidental gunshot wound in October 1999.  His GAF 
was 45.  

In April 2000 the veteran was alert and oriented to time, 
place, person and object.  The veteran reported that he used 
his free time to exercise, walk, spend time with his spouse, 
go out to eat and to church.  Socially, he spent time with 
his immediate family and interacted with others, however, he 
did not feel comfortable in large crowds.  Psychologically 
the veteran had been depressed.  The veteran was very guarded 
while providing information, intrusive thoughts, increased 
anxiety, and nightmares.  Recurring depression was noted.  
The veteran had anger with rage reactions.  His problem was 
active PTSD symptoms as evidence by flashbacks, nightmares, 
depression, exaggerated startle response, sleep disturbance, 
emotional numbness, anger, guilt low self-esteem, difficulty 
in concentration, anxiety / frustration, fears, social 
isolation and relationship problems.  The assessment was 
PTSD.  

In May 2000, the veteran's score on the Beck Anxiety Index 
fell in the moderate to severe range of anxiety and on the 
Beck Depression inventory the score placed him in the 
moderate range of depression.  On the Beck Hopelessness Scale 
the veteran's score put him in the mild range for feelings of 
hopelessness.  These scores were compared with those from his 
initial assessment five weeks earlier.  His anxiety and 
hopelessness scores increased and his depression score 
remained exactly the same, over the six weeks and he had been 
in the program.  

At the August 2000 RO hearing the veteran that he sometimes 
got along fine with his family and sometimes he did not get 
along with anyone.  The veteran stated that he would not 
fight with anyone he would just walk off.  He indicated that 
the majority of the time he could get along with his family 
members because he knew that they cared for him and loved 
him.  The veteran reported that he had a couple of friends 
and that they got together about once a month.  He asserted 
that crowds of people were a problem for him and that he 
attended church and normally sat in the men's corner.  The 
veteran maintained that every now and then occasionally he 
might go to a restaurant, but not too often because he could 
not stand a crowd of people and strangers.  He always liked 
to sit with his back to the wall.  The veteran testified that 
loud noises were a problem for him and that he was quick to 
lose his temper.  He stated that he had never thought of 
taking his own life but that he had thought about taking 
someone else's.  The veteran reported nightmares about the 
military about once a week.  He indicated that he constantly 
dreamed and that he was on medication to help him sleep.  

The veteran's wife testified that they had been married 24 
years and that his disabilities were not as severe as they 
are now.  She stated that the veteran had mood swings and 
withdrawals.  The veteran's wife reported that when he 
returned from the PTSD program he would be withdrawn and 
quieter.  The veteran told her that when he met with them 
that he felt better because they could relate to some of the 
things that happened to him that he could not talk about with 
her.  

In this case, the Board finds that the evidence supports 
entitlement to a 30 percent rating for PTSD.  Specifically, 
the VA examination revealed that the veteran had mild to 
moderate anxiety, sleep disturbance and difficulty 
concentrating.  His recent and remote memories were good 
except for his recent self-inflicted gunshot injury.  The VA 
outpatient treatment records show that his affect was 
depressed and bland, his mood was dysthymic and he had 
intrusive thoughts and nightmares.  The veteran's insight was 
impaired; his speech and motor movements were slowed.  He had 
a suicide attempt in October 1999, which he blamed on a 
flashback.  He had severe startle reflex and increased 
startle response.  His other symptoms include anhedonia, 
self-blame and decreased energy and interests.  The veteran 
seemed to be a somewhat taciturn and withdrawn individual, 
and insight, or candor, seemed limited.  He also felt 
socially isolated and alienated.  His problem was active PTSD 
symptoms as evidence by flashbacks, nightmares, depression, 
exaggerated startle response, sleep disturbance, emotional 
numbness, anger, guilt low self-esteem, difficulty in 
concentration, anxiety / frustration, fears, social isolation 
and relationship problems.  Resolving doubt in the veteran's 
favor, the Board finds that the evidence of overall 
disability more nearly resembles the criteria for the 30 
percent rating for PTSD.  38 C.F.R. § 4.7 (2000).  

However, the Board finds that the preponderance of the 
evidence is against a higher evaluation.  That is, there is 
no objective evidence showing flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; or 
difficulty in establishing and maintaining effective work and 
social relationships necessary for a higher evaluation.  The 
veteran's judgment was intact, his thought process was goal 
oriented and his thought content was normal.  He reported 
that he used his free time to exercise, walk, spend time with 
his spouse, go out to eat and to church.  Socially, he spent 
time with his immediate family and interacted with others.  
The veteran reported that he had a couple of friends and that 
they got together about once a month.  He asserted that he 
attended church and normally sat in the men's corner.  The 
veteran maintained that every now and then occasionally he 
might go to a restaurant.  The criteria for an evaluation in 
excess of 30 percent have not been met.  


ORDER

An evaluation in excess of 30 percent for residuals of shell 
fragment wound to the left shoulder, (minor extremity), is 
denied.  

A 30 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the criteria for award of 
monetary benefits.


REMAND

The veteran has made a claim of entitlement to service 
connection for hearing loss.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran submitted private 
audiological evaluations, dated December 1968 to February 
1994.  VA outpatient treatment records show mild sensori-
neural hearing loss of the right ear and moderate high 
frequency sensori-neural hearing loss of the left ear.  
However, there is no opinion as to whether the veteran has a 
hearing loss disability, which can be related to his period 
of service.  Given the change in the regulations a remand is 
necessary for the RO to comply with the notice and duty to 
assist provisions contained in the new law.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded a VA 
examination to determine the etiology and 
likely onset of any hearing loss 
disability.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review before the 
examination and the examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

After reviewing the complete claims 
folder, to include the service medical 
records, the examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
hearing loss disability was incurred in 
or aggravated by service.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


